Case 1:20-mj-01208-WRP Document 25 Filed 11/10/20 Page 1 of 2           PageID #: 97




MICHAEL JAY GREEN AND ASSOCIATES, INC.
MICHAEL JAY GREEN             4451
841 Bishop Street, Suite 2201
Honolulu, Hawai`i 96813
Telephone: (808) 521-3336
Facsimile: (808) 566-0347
Email: michaeljgreen@hawaii.rr.com

Attorney for Defendant
MARTIN KAO

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI`I

UNITED STATES OF AMERICA,                 MAG. NO. 20-01208 WRP
                    Plaintiff,            STIPULATED CORRECTION TO
                                          CONDITION OF RELEASE; ORDER
       vs.
MARTIN KAO,
                    Defendant.


      STIPULATED CORRECTION TO CONDITION OF RELEASE

      IT IS HEREBY AGREED AND STIPULATED, by and between the United

States of America, by and through the United States Attorney’s Office, Assistant

United States Attorney Craig S. Nolan, United States Pretrial Services Officer Erik

Iverson, and defendant Martin Kao, by and through his attorney, Michael Jay

Green as follows:

      In condition of release no. 7m1, the word “Harrington” shall be corrected to

“Hartman.” As corrected, this condition of release is now as follows:
Case 1:20-mj-01208-WRP Document 25 Filed 11/10/20 Page 2 of 2   PageID #: 98




DATED: November 10, 2020




                     Wes Reber Porter
                     United States Magistrate Judge
